department of the treasury internal_revenue_service washington d c uniform issue list oct ann tep baty legend taxpayer a amount b ira c bank d dear this is in response to your request of date through your authorized representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was divorced during during date taxpayer a called bank d to request a transfer of funds from one of his brokerage accounts to his personal checking account amount b was to be used to purchase taxpayer a’s primary residence bank d did not notify taxpayer a that amount b was being disbursed from ira c nor was any form providing any options or explanations such as rollovers given to taxpayer a on the withdrawal from ira c page upon receiving form 1099-r reflecting amount b taxpayer a realized that an error had occurred on the distribution requested and called bank d to notify them of the mistake bank d has been unable to determine how the instructions received and executed generated the incorrect withdrawal at the time of the withdrawal taxpayer a was recently divorced and intended to withdraw amount b from another brokerage account _ -other than from_ira c to _purchase a-_residence taxpayer a never intended to use ira c for the withdrawal of amount b as he was aware that a redeposit was necessary within the day period allowed by the internal_revenue_code the code to avoid any adverse tax consequences taxpayer a received an erroneous distribution from ira c and when the error was discovered the day rollover period had expired taxpayer a proposes to redeposit amount b to ira c taxpayer represents that no other amount was distributed from ira c within the one year period since the original distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or page distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at -any time-during the-t-year-period-ending-on ---received any other amount described-in sec_408 from-an ra which-was the day-of such receipt such individual not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that an error occurred with bank d that resulted in ira c being debited for amount b instead of another brokerage account owned by taxpayer a in bank d the failure to redeposit amount b into ira c within the 60-day period was due to bank errors and beyond the reasonable control of taxpayer a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into ira c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto -----this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent --_- f-you-wish to inquire about-this-ruling please contact - je yatte _ please address all correspondence to sincerely yours ye manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose cc
